    Case 3:20-cv-00593-DJH Document 22 Filed 04/06/21 Page 1 of 7 PageID #: 132




                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF KENTUCKY
                                       LOUISVILLE DIVISION

JAMES WALTON PARRISH, JR.,                                                                             Plaintiff,

v.                                                                      Civil Action No. 3:20-cv-P593-DJH

LOUISVILLE METRO DEPARTMENT
OF CORRECTIONS et al.,                                                                              Defendants.

                                                   * * * * *

                               MEMORANDUM OPINION AND ORDER

           Plaintiff James Walton Parrish, Jr., filed the instant pro se 42 U.S.C. § 1983 action

proceeding in forma pauperis. In the original complaint, Plaintiff sued Louisville Metro

Department of Correction (LMDC), Dr. Smith, R. Reese, T. Rawlings, D. Clark, B. Baker, and

E. Troutman in their official capacities only. By prior Memorandum Opinion and Order

(Docket No. 13), the Court conducted an initial review of the complaint pursuant to 28 U.S.C.

§ 1915A. Upon review, the Court allowed Plaintiff’s Eighth Amendment claim based on the

alleged denial of prescription eye glasses to proceed against Louisville Metro Government1 and

dismissed the official-capacity claims against Defendants Smith, Reese, Rawlings, Clark, Baker,

and Troutman. The Court also gave Plaintiff an opportunity to file an amended complaint to sue

Smith in his individual capacity.

           Plaintiff has now filed a motion to amend the complaint (DN 20). Upon review, IT IS

ORDERED that the motion to amend (DN 20) is GRANTED. See Fed. R. Civ. P. 15(a)(2).

The Clerk of Court is directed to change the docket entry of DN 20 to reflect that it is an

amended complaint. Also, because Plaintiff now alleges claims against Burns in the amended

complaint, the Clerk of Court is directed add Burns as a Defendant in the docket sheet.


1
    The Court found that Louisville Metro Government is the proper Defendant for the claims brought against LMDC.
 Case 3:20-cv-00593-DJH Document 22 Filed 04/06/21 Page 2 of 7 PageID #: 133




        The amended complaint is now before the Court for initial review pursuant to § 1915A.

Upon review, the Court will allow Plaintiff’s Eighth Amendment claim to procced against Smith

in his individual capacity and will dismiss the other claims asserted in the amended complaint.

                               I. SUMMARY OF ALLEGATIONS

        Plaintiff was a convicted inmate at LMDC at the time pertinent to the case. In the

amended complaint, he sues Smith, R. Reese, T. Rawlings, and Case Worker Burns in their

individual capacities. He attaches grievance records and alleges that the records show “a clear

pattern of non medical treatment and the continued pain and suffering endured in my

incarceration at [LMDC] while not supplying glasses or corrective eyewhere.”

        Plaintiff also alleges a Fifth Amendment claim against Burns and Louisville Metro

Government for “not allowing me to access the courts or devices for proper defense.” He asserts

that he did not have access to the legal kiosk, typewriter, or laptop. He states, “Case Worker Ms.

Burns deliberate did not sign me up for these items when I asked her to numerous times.” He

attaches grievance records concerning this claim, as well.

        Plaintiff asserts a claim under the Fifth and Eighth Amendment alleging “that Louisville

Metro Government and it’s employees deliberately harrassed me at every chance to properly

defend myself in Court or while trying to follow LMDC guidelines in there own manule that they

themselves never followed.” Plaintiff also increases the amount of damages he seeks.

                                          II. STANDARD

        When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the complaint, or any

portion of it, if the court determines that the complaint is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is


                                                   2
 Case 3:20-cv-00593-DJH Document 22 Filed 04/06/21 Page 3 of 7 PageID #: 134




immune from such relief. See § 1915A(b)(1), (2); McGore v. Wrigglesworth, 114 F.3d 601, 604

(6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007).

        In order to survive dismissal for failure to state a claim, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “[A] district court must (1) view the complaint in the light most favorable to the

plaintiff and (2) take all well-pleaded factual allegations as true.” Tackett v. M & G Polymers,

USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466

(6th Cir. 2009) (citations omitted)). “But the district court need not accept a ‘bare assertion of

legal conclusions.’” Id. (quoting Columbia Natural Res., Inc. v. Tatum, 58 F.3d 1101, 1109 (6th

Cir. 1995)). Although this Court recognizes that pro se pleadings are to be held to a less

stringent standard than formal pleadings drafted by lawyers, Haines v. Kerner, 404 U.S. 519,

520-21 (1972); Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991), “[o]ur duty to be

‘less stringent’ with pro se complaints does not require us to conjure up unpled allegations.”

McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979) (citation omitted).

                                           III. ANALYSIS

                                       A. Eighth Amendment

        Plaintiff sues Smith, Reese, Rawlings, and Burns in their individual capacities and alleges

that grievance records show that they denied his request for eyeglasses. In the original complaint

(DN 1), Plaintiff alleged that he had tried “to seek medical aid with my Blurry vision and severe

headackes.” He states, “When I finally was able to see Dr. Smith in August of 2019 Dr. Smith

told me you would most likely need glasses. But he said the policy here is you need to have

250.00 dollars on your jail account to pay for exam and glasses.” He stated, “The people in


                                                    3
 Case 3:20-cv-00593-DJH Document 22 Filed 04/06/21 Page 4 of 7 PageID #: 135




charge of medical here at [LMDC] are Mrs. R. Reese and Mrs. T. Rawlings above them is the

Director Mr. D. Clark and directly underneath his title are Mr. B. Baker and Mr. E. Troutman.”

       To state a claim for relief, Plaintiff must show how each Defendant is accountable

because the Defendant was personally involved in the acts about which he complains. See Rizzo

v. Goode, 423 U.S. 362, 375-76 (1976). Plaintiff alleges no personal involvement on the part of

Reese, Rawlings, or Burns in denying him eyeglasses, only that they were “in charge” of medical

or denied or failed to act on his grievances. The doctrine of respondeat superior, or the right to

control employees, does not apply in § 1983 actions to impute liability onto supervisors. Monell

v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978); Taylor v. Mich. Dep’t of Corr.,

69 F.3d 76, 80-81 (6th Cir. 1995); Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984).

Rather, to establish supervisory liability in a § 1983 action, “[t]here must be a showing that the

supervisor encouraged the specific incident of misconduct or in some other way directly

participated in it. At a minimum, a § 1983 plaintiff must show that a supervisory official at least

implicitly authorized, approved or knowingly acquiesced in the unconstitutional conduct of the

offending subordinate.” Bellamy, 729 F.2d at 421 (citing Hays v. Jefferson Cty., Ky., 668 F.2d

869, 872-74 (6th Cir. 1982)). Supervisory liability “must be based on active unconstitutional

behavior and cannot be based upon ‘a mere failure to act.’” Shehee v. Luttrell, 199 F.3d 295,

300 (6th Cir. 1999) (quoting Salehpour v. Univ. of Tenn., 159 F.3d 199, 206 (6th Cir. 1998)).

The complaint and amended complaint fail to demonstrate that Reese, Rawlings, or Burns

engaged in any conduct to demonstrate supervisory liability.

       Moreover, a plaintiff cannot maintain a claim against a prison official based solely on his

handling of the plaintiff’s grievance. “The ‘denial of administrative grievances or the failure to

act’ by prison officials does not subject supervisors to liability under § 1983.” Grinter v. Knight,


                                                 4
 Case 3:20-cv-00593-DJH Document 22 Filed 04/06/21 Page 5 of 7 PageID #: 136




532 F.3d 567, 576 (6th Cir. 2008) (quoting Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999).

Likewise, the failure to act on an inmate’s grievances does not subject a defendant to liability.

Horton v. Martin, 137 F. App’x 773, 775 (6th Cir. 2005) (“[Plaintiff] merely alleged that [the

defendant] failed to remedy the situation after he had been informed of the problem via

[plaintiff’s] grievance. [This] allegation does not state a claim because the doctrine of

respondeat superior does not apply in § 1983 lawsuits to impute liability onto supervisory

personnel.”).

       Therefore, the Court will dismiss Plaintiff’s Eighth Amendment claims against Reese,

Rawlings, and Burns for failure to state a claim upon which relief may be granted.

       The Court will, however, allow Plaintiff’s Eighth Amendment deliberate-indifference-to-

serious-medical-needs claim to procced against Smith in his individual capacity based on

Plaintiff’s allegations that Smith denied his request for eyeglasses.

                                       B. Access to courts

       Plaintiff also alleges a Fifth Amendment claim against Burns and Louisville Metro

Government for denial of access to the courts. Prisoners have a constitutional right of

meaningful access to the courts. Bounds v. Smith, 430 U.S. 817, 821 (1977). Meaningful access

will vary with the circumstances, and officials are to be accorded discretion in determining how

that right is to be administered. Id. at 830-31; John L. v. Adams, 969 F.2d 228, 233-34 (6th Cir.

1992). To state a claim for a denial of access to the courts, a prisoner must demonstrate actual

prejudice to pending litigation that challenges his conviction or conditions of confinement.

Lewis v. Casey, 518 U.S. 343, 355 (1996). That is, there must be an actual injury, and no actual

injury occurs without a showing that such a claim “has been lost or rejected, or that the

presentation of such a claim is currently being prevented.” Id. at 356; see also Pilgrim v.


                                                  5
 Case 3:20-cv-00593-DJH Document 22 Filed 04/06/21 Page 6 of 7 PageID #: 137




Littlefield, 92 F.3d 413, 416 (6th Cir. 1996) (stating that an inmate must show, “for example, that

the inadequacy of the prison law library or the available legal assistance caused such actual

injury as the late filing of a court document or the dismissal of an otherwise meritorious claim”).

       Plaintiff alleges no actual injury to his criminal defense or to any past or pending

litigation due to the alleged lack of access to legal materials at LMDC. Therefore, Plaintiff’s

access-to-courts claim must be dismissed for failure to state a claim.

                                         C. Harassment

       Plaintiff also alleges that Louisville Metro Government and its employees “deliberately

harrassed me at every chance to properly defend myself in Court . . . .” However, Plaintiff’s

allegation of harassment is broad and conclusory and too lacking in any factual specificity to

state a claim. See Iqbal, 556 U.S. at 681. Plaintiff’s allegation of harassment fails to give

Defendant “fair notice” of the basis of his claim(s). Swierkiewicz v. Sorema N.A., 534 U.S. 506,

512 (2002) (indicating that the short and plain statement of claim must “‘give the defendant fair

notice of what the plaintiff’s claim is and the grounds upon which it rests’”) (citation omitted);

see also Chapman v. City of Detroit, 808 F.2d 459, 465 (6th Cir. 1986) (holding that “some

factual basis for the claims under § 1983 must be set forth in the pleadings” and “mere

conclusory allegations of unconstitutional conduct” are insufficient).

       Therefore, Plaintiff’s harassment claim must be dismissed for failure to state a claim

upon which relief may granted.




                                                 6
 Case 3:20-cv-00593-DJH Document 22 Filed 04/06/21 Page 7 of 7 PageID #: 138




                                           IV. ORDER

        For the reasons set forth herein, and the Court being otherwise sufficiently advised,

        IT IS ORDERED that the individual-capacity claims against Reese, Rawlings, and

Burns and the claims based on denial of access to the courts and harassment are DISMISSED

for failure to state a claim upon which relief may be granted.

        The Clerk of Court is directed to terminate Reese, Rawlings, Clark, Baker, Troutman,

and Burns as Defendants to the action.

        The Clerk of Court is further directed to substitute Louisville Metro Government for

Louisville Metro Department of Corrections in the docket sheet.

        The Court will enter a Service and Scheduling Order to govern the continuing claims

against Louisville Metro Government and Smith in his individual capacity.

Date:   April 5, 2021




cc:     Plaintiff, pro se
        Defendants
        Jefferson County Attorney
4415.010




                                                 7
